1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6    PATRICK WAYNE ADAMS,                                  Case No. 3:19-cv-00630-MMD-WGC

7                                      Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                             REPORT AND RECOMMENDATION
8                                                             OF MAGISTRATE JUDGE
     EDWARD GENE LINDBLADE, et al.,                           WILLIAM G. COBB IN PART
9
                                  Defendants.
10

11          Plaintiff Patrick Wayne Adams, who is in the custody of the Nevada Department

12   of Corrections but housed at a facility in Arizona, brings this action under 42 U.S.C. §

13   1983. Before the Court is the Report and Recommendation of United States Magistrate

14   Judge William G. Cobb (ECF No. 3) (“R&R”) relating to plaintiff’s application to proceed

15   in forma pauperis (“Application”) (ECF No. 1) and pro se Complaint (ECF No. 1-1).1

16   Judge Cobb recommends granting Plaintiff’s Application but also to dismiss the

17   Complaint with prejudice because Plaintiff cannot assert section 1983 claims against

18   private actors. Plaintiff’s objection asserts that he understands that he cannot allege

19   claims under section 1983 but asks the Court to dismiss his claims without prejudice to

20   allow him to pursue his claims at a later time. (ECF No. 4 at 1.) The Court construes

21   Plaintiff’s objection as a motion for voluntary dismissal without prejudice. So construed,

22   Plaintiff’s request is granted.

23          It is therefore ordered, adjudged and              decreed that the Report and

24   Recommendation of Magistrate Judge William G. Cobb (ECF No. 3) is accepted and

25   adopted in part. The Court adopts Judge Cobb’s recommendation to grant the

26   Application.

27

28
               Court “may accept, reject, or modify, in whole or in part, the findings or
            1This
     recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)
1            It is further ordered that Plaintiff’s application to proceed in form pauperis (ECF

2    No. 1) is granted; Plaintiff will not be required to pay an initial fee.

3            The Clerk of Court is directed to detach and file the Complaint (ECF No. 1-1).

4            It is further ordered that Plaintiff’s Complaint is dismissed without prejudice.

5            The Clerk of Court is further directed to enter judgment accordingly and close this

6    case.

7            DATED THIS 12th day of February 2020.

8

9

10                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                                     2
